1UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7403


HUGH PLUNKETT,

                    Plaintiff - Appellant,

             v.

R.D. HAYES, Institutional Investigator/Correctional Lt. Sussex II State Prison,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cv-01184-LMB-TCB)


Submitted: April 4, 2019                                          Decided: April 10, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hugh Plunkett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Hugh Plunkett appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) complaint as barred by the statute of limitations and a subsequent order denying

reconsideration. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Plunkett v. Hayes, No. 1:17-cv-

01184-LMB-TCB (E.D. Va. filed Apr. 3, 2018 & entered Apr. 4, 2018; May 21, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2